.   ..




                       T~EECATTOHNEY             GENERAL

                                   OF   TEXAS

     PRICE  DANIEL
     ATTORNEYGENERAL
                                 January 16, 1952

               Hon. Qeorge L. Murphy      Opinion No. V-1387
               County Auditor
               Johnson County             Rez    Authority of the Com-
               Cleburne, Texas                   missioners' Court to
                                                 require the County
                                                 Auditor to handle pay
                                                 roll deductions, ac-
                                                 counts, and reports
                                                3overing social security
              Dear Mr. Murphy%                   for county employees.
                        Your request for an opinion from this of-
              flee contains the following question;
                            Does the Commissioners1 Court of
                       Johnson County, Texas have the authority
                       to order the County Auditor of Johnson
                       County to make the necessary payroll de-
                       ductlons, accounts and reports for the
                       program set up under House Bill 603, ch.
                       :&&Acts   of the 52nd Legislature, R.S.

                        Section g of H.B. 603, Acts 52nd Leg., R.S.
              1951, ch. 500, p. 1480 (Art. 692, V.C.S.), relating
              to social security for county end municipal employees,
              provldesr
                            *When the governing body of a county
                       or munlcipallty elects to enter Into an
                       agreement with a Ftate agency, it shall be-
                       come the duty of the county treasurer In
                       the respective counties, end of the person
                       or am-sons who hold comnarable nositlons In
                       the munlclpalltles, to iisess aid collect
                       the required contributions of the various
                       employees in the respective counties or mu-
                       nlclpalltles, and transmit the same to the
                       State agency. Each plan approved by the
                       State agency will specify the responsible
                       personnel of the undertaking county or mu-
                       nicipality who will be charged with the duty
’   .
.




        Hon. George L. Murphy, page 3   (V-1387)


        salary, and notify the county auditor and the county
        clerk of these computations. The county auditor and
        the county clerk In laauIng the warrants for the
        compensation of the various county employees, should
        make the necessary deductions as set by the asseaa-
        ments of the county treasurer.
                  You are accordingly advised that the com-
        missioners' court has no authority to designate any
        officer other than the county treasurer as the reapon-
        s:ble agent to assess and collect the required payments
        of the-~varlouscounty employees, and the commissioners'
        court cannot order the county auditor to perform these
        duties.
                              SUMMARY
                  A commissioners' court cannot order
             the county auditor to assess, collect, and
             transmit the payments under the new soclel
             security plan. This la the duty of the
             county treasurer. Sec. 9, H.B. 603 Acts
                        R S 1951, ch. 500, p. 1480 (Art.
             Z~~~,Li%Is. j.‘,
                  It Is the duty of the county auditor
             to supervise, compare, and audit the funds
             paid under H.B. 603, end to certify the ac-
             counts and make the reports to the proper
             authority. Art. 1651, V.C.S.
                                        yours very truly,

        APPROVED1                         PRICE DAHIEL
                                        Attorney General
        J. C. Davis, Jr.
        County Affairs Division
                                        By ~~~:~./,..l~~l~,~~/'   _~
        E. Jacobson
        Reviewing Assistant                Rib&t H.'Hdghea
                                                  Assistant
        Charles D. Mathews
        First Assistant
        RHHYmh